Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 8, 11-13, 16-17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. US Patent 9,842,017.
As per claim 1, Zhang teaches a method for detecting mutation events, comprising: collecting change event pattern counts from one or more processing nodes; identifying unintended change events based on the collected change event pattern counts (column 17, line 64 – column 18, line 19); and performing a corrective action for the unintended change events(column 5, lines 8-20).
As per claim 2, Zhang teaches the method of claim 1, wherein collecting change pattern counts comprises summing counts for respective change event patterns from a plurality of processing nodes (column 11, line 65 – column 12, line 9).
As per claim 5, Zhang teaches the method of claim 1, further comprising receiving event information from the one or more processing nodes for events that do not match any change event pattern (column 3, lines 1-22).
As per claim 6, Zhang teaches the method of claim 5, further comprising generating a new event pattern based on the received event information (column 3, lines 1-22).
As per claim 8, Zhang teaches the method of claim 6, wherein the new event pattern includes a tuple of a key, an operator, and a value, to match the received event information (column 9, lines 43-51).
As per claim 11, Zhang teaches a non-transitory computer readable storage medium comprising a computer readable program for detecting mutation events, wherein the computer readable program when executed on a computer causes the computer to perform the steps of: collecting change event pattern counts from one or more processing nodes; identifying unintended change events based on the collected change event pattern counts; and performing a corrective action for the unintended change events (column 17, line 64 – column 18, line 19; column 5, lines 8-20).
As per claim 12, Zhang teaches a system for detecting mutation events, comprising:  P201905773US01 (M2398)Page 23 of 26a mutation detector configured to collecting change event pattern counts from one or more processing nodes and to identify unintended change events based on the collected change event pattern counts; and a controller configured to perform a corrective action for the unintended change events (column 17, line 64 – column 18, line 19; column 5, lines 8-20).
As per claim 13, Zhang teaches the method of claim 12, wherein collecting change pattern counts comprises summing counts for respective change event patterns from a plurality of processing nodes (column 11, line 65 – column 12, line 9).
As per claim 16, Zhang teaches the method of claim 12, further comprising receiving event information from the one or more processing nodes for events that do not match any change event pattern (column 3, lines 1-22).
As per claim 17, Zhang teaches the method of claim 16, further comprising generating a new event pattern based on the received event information (column 3, lines 1-22).
As per claim 19, Zhang teaches the method of claim 17, wherein the new event pattern includes a tuple of a key, an operator, and a value, to match the received event information (column 9, lines 43-51).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Mahaffey et al. U.S. Patent Application Publication US2017/0339178A1.
As per claim 3, Zhang teaches the method of claim 1.  Mahaffey teaches wherein identifying unintended change events comprises comparing the collected change event pattern counts to a threshold (¶ 0143).  It would have been obvious to one of ordinary skill in the art to use the process of Mahaffey in the process of Zhang.  One of ordinary skill in the art would have been motivated to use the process of Mahaffey in the process of Zhang because Mahaffey teaches the collection and analysis of multiple devices in a server system; an explicit desire of Zhang.
As per claim 4, Zhang teaches the method of claim 3.  Mahaffey teaches wherein identifying unintended change events comprises determining that below-threshold change event pattern counts represent unintended change events (¶ 0143).
As per claim 14, Zhang teaches the method of claim 12.  Mahaffey teaches wherein identifying unintended change events comprises comparing the collected change event pattern counts to a threshold (¶ 0143).
As per claim 15, Zhang teaches the method of claim 14, wherein identifying unintended change events comprises determining that below-threshold change event pattern counts represent unintended change events (¶ 0143).

Allowable Subject Matter
Claims 7, 9, 10, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
8.	Applicant's arguments filed 4/28/21 have been fully considered but they are not persuasive.
	With respect to claim 1, the applicant has argued that Zhang does not teach collecting change event pattern counts, then identifying unintended changes event based on the collected events.  Upon further consideration, the examiner respectfully disagrees.  Zhang teaches the collection multiple metrics (column 2, lines 23-27) and some collected metrics comprise frequency counts of an event occurring in a time period (column 4, lines 1-3).  The examiner interprets this as the collection of the change events, in that, it can be interpreted that any data change or any occurrence that triggers a signal is a change event; and pattern counts, in that, a frequency of an event in a time period can be interpreted as a number of events in a pattern as recorded in a time period.  Zhang also teaches wherein these events are aggregated according to type of event (column 3, lines 7-10).  The examiner interprets the grouping of types as implicitly identifying the events, and wherein the events can be identified as unintended events, such as types of crashes.  
  
Conclusion

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113